t c summary opinion united_states tax_court preston reece and carolyn young-reece petitioners v commissioner of internal revenue respondent docket no 8416-07s filed date preston reece and carolyn young-reece pro sese ashley vaughan for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure some of the issues have been settled the remaining issues for decision are whether petitioners are entitled to itemized and business_expense deductions that remain in dispute and whether petitioners are liable for the accuracy-related_penalty this case centers on deductions for the tax_year claimed on schedule a itemized_deductions and schedule c profit or loss from business that respondent disallowed we provide an initial factual introduction to summarize the events leading up to the commencement of this case introduction some of the facts have been stipulated and are so found the stipulation of facts the attached exhibits and the stipulation of settled issues are incorporated herein by this reference petitioners resided in texas when they filed their petition during petitioner preston reece mr reece worked for anheuser-busch brewery as a machinist and petitioner carolyn young-reece ms reece operated an unincorporated real_estate sales business from her home ms reece reported the income and expenses for her real_estate business on a schedule c using the cash_method_of_accounting ms reece had a real_estate broker’s license for over years preceding the date of trial however she was not very active in the real_estate business for the years preceding the date of trial in ms reece spent approximately two-thirds of her time as a self-employed real_estate broker selling three properties which generated income from sales commissions of dollar_figure ms reece spent one-third of her time as an employee of norwood management inc where she sold homes petitioners were members of jasper missionary baptist church in new waverly texas during this is the church that mr reece has attended since he was a boy petitioners attended services every other week and typically made contributions by placing an envelope containing cash in the offering plate when it was passed around petitioners deducted dollar_figure for cash contributions given to their church christopher young is ms reece’s son petitioners paid for christopher young’s tuition at houston baptist university by check in the check was in the amount of dollar_figure petitioners also claimed charitable_contributions deductions for clothes books furniture kitchen appliances and various other items donated to purple heart and to sand dollar in the amounts of dollar_figure and dollar_figure respectively during the internal_revenue_service irs audited petitioners’ income_tax return petitioners failed to appear for the audit whereupon the irs disallowed all of petitioners’ schedule c business_expense deductions and schedule a itemized_deductions made adjustments relating to the self-employment_tax and determined an accuracy-related_penalty respondent issued to petitioners a notice_of_deficiency reflecting an increase in federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 after the petition was filed an appeals_conference was scheduled but petitioners failed to appear discussion deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to a deduction rule a 503_us_79 292_us_435 a taxpayer is required to maintain records sufficient to establish the amount of his or her income and deductions sec_6001 sec_1_6001-1 e income_tax regs taxpayers may deduct only the business_expenses that they can substantiate 90_tc_74 under sec_7491 the burden may shift to the commissioner regarding factual matters if the taxpayer produces credible_evidence and meets the other requirements of the section petitioners did not argue for a burden shift and thus did not fulfill the requirements of sec_7491 therefore the burden remains with them a taxpayer may deduct ordinary and necessary expenses that he pays in connection with the operation of a trade_or_business sec_162 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs sec_262 disallows deductions for personal living or family_expenses if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir however the taxpayer must present sufficient evidence for the court to make an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 i itemized and business_expense deductions a itemized_deductions at issue--dollar_figure the table below shows the three itemized_deductions that remain in dispute itemized_deduction real_property_taxes charitable_contributions cash noncash amount per tax_return amount per examination dollar_figure big_number big_number -0- -0- amount in dispute dollar_figure big_number big_number real_property taxes--dollar_figure petitioners testified that they have owned their home for approximately years and they had their property_tax statement at the time they prepared their return petitioners failed to provide the irs with any documentation that would substantiate this deduction however at trial petitioners provided a property_tax bill for an amount similar to the amount claimed for although petitioners did not have a property_tax bill we believe they owned the property and paid real_estate_taxes in therefore petitioners are entitled to a deduction for real_property_taxes of dollar_figure charitable contributions--dollar_figure a cash--dollar_figure petitioners testified that they have been parishioners at jasper missionary baptist church for a long time and that they attend services approximately every other week contributing approximately dollar_figure in cash per visit the letter from jasper missionary baptist church states that petitioners contributed dollar_figure to the church during the tax_year the letter is contemporaneous with the donation and was signed by the clerk of the church see sec_170 we find that the letter is credible_evidence petitioners testified that the other dollar_figure consists of a dollar_figure payment for college tuition at houston baptist university for their son miscellaneous gifts and donations of dollar_figure assuming that houston baptist university was a qualified_organization as defined by sec_170 in order for petitioners to be entitled to a charitable_contribution_deduction under sec_170 for the payment made to the university they must show the extent to which the tuition payment exceeds the market_value of their son’s education and that the excess payment was made with the intention of making a gift see 477_us_105 petitioners have failed to establish that the amount_paid to houston baptist university exceeded the market_value of the education received by their son so as to take on the dual character of both a tuition payment and a charitable_contribution additionally even if we assume that the dollar_figure was a qualified tuition expense it is not deductible by petitioners because petitioners did not claim a dependency_exemption for their son on their return for the tax_year see sec_222 sec_25a therefore petitioners are not entitled to a charitable_contribution_deduction for their son’s tuition petitioners have failed to substantiate the remaining dollar_figure however they have adequately substantiated charitable_contributions to jasper missionary baptist church in the amount of dollar_figure accordingly petitioners are entitled to a deduction of dollar_figure for cash charitable_contributions b noncash--dollar_figure at trial petitioners offered a handwritten list of numerous items donated to charitable organizations such as purple heart and sand dollar this list fails to provide the dollar amount assigned to the various donated items ms reece testified that the amount deducted on their income_tax return was a mere estimate further petitioners did not provide any type of receipt given to them by the charitable organizations to evidence their contributions accordingly because petitioners have failed to adequately substantiate their contributions respondent’s determination is sustained and no deduction shall be allowed b business_expense deductions at issue--dollar_figure the table below shows the business_expense deductions on schedule c that remain in dispute business_expense deduction amount per tax_return advertising legal professional office expense repairs maintenance supplies taxes and licenses travel meals and entertainment other expenses- promotion other expenses-mls dollar_figure big_number big_number big_number big_number big_number amount per stipulation dollar_figure dollar_figure -0- -0- -0- dollar_figure -0- -0- -0- amount in dispute dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure advertising legal and professional and taxes and licenses--dollar_figure the parties stipulated that petitioners substantiated advertising legal and professional and tax and license expenses of dollar_figure dollar_figure and dollar_figure respectively petitioners failed to provide any documentation that would substantiate any amount in excess of the amounts stipulated on the basis of the record the court is unable to make a reasoned estimate accordingly petitioners are not entitled to deductions in excess of the amounts stipulated travel--dollar_figure ms reece produced documentation at trial showing that she traveled from houston to oakland on date and from oakland back to houston on date at a total cost of dollar_figure she further testified that she traveled to san francisco to meet with a client at the client’s request about selling a property located in houston and that she met with the client every day for approximately or hours ms reece was engaged by the customer to list the property for sale but never did sell it during her weekend trip to san francisco ms reece stayed with her niece we find it implausible that ms reece spent such a prolonged period of time discussing the sale of a single piece of property and believe that the trip was made primarily for personal reasons see sec_1_162-2 income_tax regs therefore respondent’s determination is sustained office expense repairs and maintenance supplies meals and entertainment other expenses-promotion and other expenses-mls--dollar_figure petitioners have failed to provide any documentation that would substantiate these expenses or enable the court to make a reasoned estimate accordingly respondent’s determination is sustained as to these expense deductions ii accuracy-related_penalty taxpayers may be liable for a 20-percent penalty on the portion of an underpayment_of_tax attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and negligence is a failure to make a reasonable attempt to comply with the provisions of the code the taxpayer is required to prove he acted with due care sec_6662 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 sec_1_6662-3 income_tax regs the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 failure to keep adequate_records may be evidence not only of negligence but also of intentional disregard of regulations see sec_1_6662-3 and income_tax regs see also benson v commissioner tcmemo_2007_113 negligence penalties do not apply where the taxpayer shows that he had reasonable_cause and acted in good_faith sec_6664 the determination depends on the facts and circumstances of each case and includes the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs most important in this determination is the extent of the taxpayer’s effort to determine the proper tax_liability id respondent has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to satisfy that burden respondent must produce sufficient evidence showing that it is appropriate to impose the penalty 116_tc_438 respondent has met his burden of production by establishing that petitioners maintained their books_and_records in a negligent manner petitioners have failed to demonstrate reasonable_cause for inadequate recordkeeping and their inability to substantiate a good number of their deductions petitioners claim that they were unable to obtain many of their tax records because of shortness of time and because of mr reece’s date hip surgery however we note that on date petitioners were served with a notice setting the case for trial at the houston trial session beginning date we believe that petitioners had ample time to obtain such records these reasons are not sufficient to establish reasonable_cause for inadequate recordkeeping we sustain respondent on the accuracy-related_penalty to reflect our disposition of the issues decision will be entered under rule
